Exhibit 10.1

Williams-Sonoma, Inc.

2001 Long-Term Incentive Plan

amending and restating the 2001 Long-Term Incentive Plan effective as of May 16,
2007

SECTION 1.

PURPOSES AND DEFINITIONS

(a) Purposes. The purposes of the Plan are (i) to attract, retain and incent
talented personnel with respect to positions of substantial responsibility at
the Company and any Subsidiary; and (ii) to enable the officers, key employees
and Non-employee Directors, upon whose judgment, initiative and efforts the
Company largely depends for the successful conduct of its business, to acquire a
proprietary interest in the Company.

(b) Effect of Amendment and Restatement. The Plan, as hereby amended and
restated, applies to Awards made on or after the Effective Date. With respect to
Awards made prior to the Effective Date, the 2006 amendment and restatement of
the Plan only applies to the extent that it (i) does not impair the rights of an
optionee, unless otherwise agreed in writing by any such optionee and the
Company, and (ii) does not enlarge the rights of an optionee to the extent such
enlargement would disqualify an outstanding Incentive Stock Option or give rise
to a compensation expense for financial accounting purposes.

(c) Definitions. The following terms are defined as set forth below:

“Administrator” means the Committee described in Section 2.

“Annual Revenue” means the Company’s or a business unit’s net sales for the
Fiscal Year, determined in accordance with generally accepted accounting
principles; provided, however, that prior to the Fiscal Year, the Administrator
shall determine whether any significant item(s) shall be excluded or included
from the calculation of Annual Revenue with respect to one or more Participants.

“Applicable Laws” means the requirements relating to the administration of
equity compensation plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Common Stock is listed or quoted and the applicable laws of any foreign
country or jurisdiction where Awards are granted under the Plan.

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Dividend Equivalents and Deferred Stock Awards.

“Award Agreement” means a written agreement between the Company and the
recipient of an Award specifying the terms and conditions of the Award. Each
Award Agreement is subject to the terms and conditions of this Plan.

 

1



--------------------------------------------------------------------------------

“Awarded Stock” means the Common Stock subject to an Award.

“Board” means the Board of Directors of the Company.

“Cash Position” means the Company’s level of cash and cash equivalents.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
tax code, along with related rules and regulations.

“Committee” means the Committee of the Board referred to in Section 2.

“Company” means Williams-Sonoma, Inc., a California corporation, and any
successor thereto.

“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.

“Deferred Stock Award” means an Award granted pursuant to Section 10.

“Dividend Equivalent” means a credit, payable in cash, made at the discretion of
the Administrator, to the account of a Participant in an amount equal to the
cash dividends paid on one Share for each Share represented by an Award held by
such Participant.

“Earnings Per Share” means as to any Fiscal Year, the Company’s or a business
unit’s Net Income, divided by a weighted average number of common shares
outstanding and dilutive common equivalent shares deemed outstanding, determined
in accordance with generally accepted accounting principles.

“Effective Date” means the date of the Company’s 2006 annual shareholders
meeting.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Fair Market Value” means, as of any date, the closing sales price for a share
of Stock (or the closing bid, if no sales are reported) as quoted on the New
York Stock Exchange on the last market trading day prior to the day of
determination, as reported in the Wall Street Journal or any other source the
Administrator considers reliable, or, if the shares of Stock cease to be traded
on the New York Stock Exchange, the value which the Administrator determines
most closely reflects the fair market value of the shares.

“Fiscal Year” means a fiscal year of the Company.

“Incentive Stock Option” means any Stock Option that is intended to qualify as,
and is designated in writing in the related Option Award agreement as intending
to constitute, an “incentive stock option” as defined in Section 422 of the
Code.

“Net Income” means as to any Fiscal Year, the income after taxes of the Company
or a business unit for the Fiscal Year determined in accordance with generally
accepted accounting principles, provided that prior to the Fiscal Year, the
Administrator shall determine whether any

 

2



--------------------------------------------------------------------------------

significant item(s) shall be included or excluded from the calculation of Net
Income with respect to one or more Participants.

“Non-employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Operating Cash Flow” means the Company’s or a business unit’s sum of Net Income
plus depreciation and amortization less capital expenditures plus changes in
working capital comprised of accounts receivable, inventories, other current
assets, trade accounts payable, accrued expenses, product warranty, advance
payments from customers and long-term accrued expenses, determined in accordance
with generally acceptable accounting principles.

“Operating Income” means the Company’s or a business unit’s income from
operations but excluding any unusual items, determined in accordance with
generally accepted accounting principles.

“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

“Participant” means the holder of an outstanding Award granted under the Plan.

“Performance Goals” means the goal(s) (or combined goal(s)) determined by the
Administrator (in its discretion) to be applicable to a Participant with respect
to an Award. As determined by the Administrator, the Performance Goals
applicable to an Award may provide for a targeted level or levels of achievement
using one or more of the following measures: (a) Annual Revenue, (b) Cash
Position, (c) Earnings Per Share, (d) Net Income, (e) Operating Cash Flow,
(f) Operating Income, (g) Return on Assets, (h) Return on Equity, (i) Return on
Sales, and (j) Total Shareholder Return. The Performance Goals may differ from
Participant to Participant and from Award to Award. The Administrator may
establish the goal (except with respect to Total Shareholder Return) relating to
Company performance or to the performance of a business unit, product lines or
specific markets. The Administrator shall appropriately adjust any evaluation of
performance under a performance goal to exclude (i) any extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial conditions and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year, or (ii) the effect of any changes in accounting
principles affecting the Company’s or a business units’ reported results.

“Plan” means this 2001 Long-Term Incentive Plan, as amended and restated on the
Effective Date.

“Restricted Stock” means an Award granted pursuant to Section 8.

“Restricted Stock Unit” means an Award granted pursuant to Section 9.

 

3



--------------------------------------------------------------------------------

“Return on Assets” means the percentage equal to the Company’s or a business
unit’s Operating Income before incentive compensation, divided by average net
Company or business unit, as applicable, assets, determined in accordance with
generally accepted accounting principles.

“Return on Equity” means the percentage equal to the Company’s Net Income
divided by average shareholder’s equity, determined in accordance with generally
accepted accounting principles.

“Return on Sales” means the percentage equal to the Company’s or a business
unit’s Operating Income before incentive compensation, divided by the Company’s
or the business unit’s, as applicable, revenue, determined in accordance with
generally accepted accounting principles.

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, and any future
regulation amending, supplementing or superseding such regulation.

“Stock” means the common stock, $.01 par value per share, of the Company,
subject to adjustments pursuant to Section 3.

“Stock Appreciation Right” or “SAR” means a stock-settled stock appreciation
right granted pursuant to Section 7.

“Stock Option” means any option to purchase shares of Stock granted pursuant to
Section 6 or previously granted under this Plan prior to its 2004 amendment and
restatement.

“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

“Total Shareholder Return” means the total return (change in share price plus
reinvestment of any dividends) of a share of Stock.

SECTION 2.

ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT

PARTICIPANTS AND DETERMINE AWARDS

(a) Committee. The Plan shall be administered by a committee of not fewer than
two (2) Non-employee Directors (the “Administrator”). To the extent desirable to
qualify transactions hereunder as exempt under Rule 16b-3, each member of the
Committee shall be a “non-employee director” within the meaning of
Rule 16b-3(b)(3)(i) promulgated under the Exchange Act, or any successor
definition. To the extent that the Administrator determines it to be desirable
to qualify Awards granted hereunder as “performance-based compensation” within
the meaning of Section 162(m) of the Code, each member of the Committee shall
also be an “outside director” within the meaning of Section 162(m) of the Code
and the regulations (including temporary and proposed regulations) promulgated
thereunder. In addition, each member of the Committee shall meet the then
applicable requirements and criteria of the New York Stock Exchange (or other
market on which the Stock then trades) for qualification as an “independent
director.”

 

4



--------------------------------------------------------------------------------

(b) Delegation by the Administrator. The Administrator, in its sole discretion
and on such terms and conditions as it may provide, may delegate all or any part
of its authority and powers under the Plan to two or more Directors of the
Company; provided, however, that the Administrator may not delegate its
authority and powers (a) with respect to any person who, with respect to the
Stock, is subject to Section 16 of the Exchange Act, or (b) in any way which
would jeopardize the Plan’s qualification under Applicable Laws.

(c) Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:

(i) to select the individuals to whom Awards may from time to time be granted;

(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights, Dividend Equivalents and
Deferred Stock Awards, or any combination of the foregoing, granted to any one
or more Participants;

(iii) to determine the number of shares of Stock to be covered by any Award;

(iv) to determine and modify from time to time the terms and conditions,
including restrictions, consistent with the terms of the Plan, of any Award,
which terms and conditions may differ among individual Awards and Participants,
and to approve the form of written instruments evidencing the Awards;

(v) subject to the minimum vesting provisions of Sections 8(d), 9(d) and 10(a),
to accelerate at any time the exercisability or vesting of all or any portion of
any Award;

(vi) subject to the provisions of Sections 6(a)(iii) and 7(a)(iii), to extend at
any time the post-termination period in which Stock Options or Stock
Appreciations Rights may be exercised;

(vii) to determine at any time whether, to what extent, and under what
circumstances Stock and other amounts payable with respect to an Award shall be
deferred either automatically or at the election of the Participant and whether
and to what extent the Company shall pay or credit amounts constituting deemed
interest (at rates determined by the Administrator) or dividends or deemed
dividends on such deferrals;

(viii) to develop, approve and utilize forms of notices, Award Agreements and
similar materials for administration and operation of the Plan;

(ix) to determine if any Award shall be accompanied by the grant of a
corresponding Dividend Equivalent; and

(x) at any time to adopt, alter and repeal such rules, guidelines and practices
for administration of the Plan and for its own acts and proceedings as the
Administrator shall deem advisable; to interpret the terms and provisions of the
Plan and any Award (including related written instruments); to make all
determinations it deems necessary or advisable for the administration of the

 

5



--------------------------------------------------------------------------------

Plan; to decide all disputes arising in connection with the Plan; and to
otherwise supervise the administration of the Plan.

All decisions and interpretations of the Administrator shall be made in the
Administrator’s sole and absolute discretion and shall be final and binding on
all persons, including the Company and Plan Participants.

SECTION 3.

STOCK ISSUABLE UNDER THE PLAN; TERM OF PLAN;

RECAPITALIZATIONS; MERGERS; SUBSTITUTE AWARDS

(a) Stock Issuable. Subject to the provisions of Section 3(c), 15,205,743 shares
of Stock are reserved and available for issuance under the Plan, plus any shares
subject to any outstanding options under the Company’s 1993 Stock Option Plan
and the Company’s 2000 Non-Qualified Stock Option Plan that subsequently expire
unexercised, up to a maximum of 754,160 shares. The shares available for
issuance under the Plan may be authorized but unissued shares of Stock or shares
of Stock reacquired by the Company. If any portion of an Award is forfeited,
cancelled, satisfied without the issuance of Stock or otherwise terminated, the
shares of Stock underlying such portion of the Award shall be added back to the
shares of Stock available for issuance under the Plan.

Any shares subject to Options or SARs shall be counted against the numerical
limits of this Section 3(a) as one share for every share subject thereto. With
respect to Awards granted on or after the date of receiving shareholder approval
of the amended Plan in 2006, any shares subject to Restricted Stock, Restricted
Stock Units or Deferred Stock Awards with a per share or unit purchase price
lower than 100% of Fair Market Value on the date of grant shall be counted
against the numerical limits of this Section 3(a) as one and nine-tenths shares
for every one share subject thereto. To the extent that a share that was subject
to an Award that counted as one and nine-tenths shares against the Plan reserve
pursuant to the preceding sentence is recycled back into the Plan under the next
paragraph of this Section 3(a), the Plan shall be credited with one and
nine-tenths Shares.

If an Award expires or becomes unexercisable without having been exercised in
full, or, with respect to Restricted Stock, Restricted Stock Units or Deferred
Stock Awards, is forfeited to or repurchased by the Company at its original
purchase price due to such Award failing to vest, the unpurchased Shares (or for
Restricted Stock, Restricted Stock Units or Deferred Stock Awards, the forfeited
or repurchased shares) which were subject thereto shall become available for
future grant or sale under the Plan (unless the Plan has terminated). With
respect to SARs, when an SAR is exercised, the shares subject to a SAR grant
agreement shall be counted against the numerical limits of Section 3(a) above,
as one share for every share subject thereto, regardless of the number of shares
used to settle the SAR upon exercise (i.e., shares withheld to satisfy the
exercise price of an SAR shall not remain available for issuance under the
Plan). Shares that have actually been issued under the Plan under any Award
shall not be returned to the Plan and shall not become available for future
distribution under the Plan; provided, however, that if Shares of Restricted
Stock, Restricted Stock Units or Deferred Stock Awards are repurchased by the
Company at their original purchase price or are forfeited to the Company due to
such Awards failing to vest, such Shares shall become

 

6



--------------------------------------------------------------------------------

available for future grant under the Plan. Shares used to pay the exercise price
of an Option shall not become available for future grant or sale under the Plan.
Shares used to satisfy tax withholding obligations shall not become available
for future grant or sale under the Plan. Any payout of Dividend Equivalents,
because they are payable only in cash, shall not reduce the number of Shares
available for issuance under the Plan. Conversely, any forfeiture of Dividend
Equivalents shall not increase the number of Shares available for issuance under
the Plan.

(b) Term of Plan. No Awards shall be made more than ten (10) years after the
date upon which the Board approved the amended and restated Plan in 2006.
Notwithstanding the foregoing, Stock Options and Stock Appreciation Rights
granted hereunder may, except as otherwise expressly provided herein, be
exercisable for up to ten (10) years after the date of grant.

(c) Impact of Transactions. Subject to the provisions of Section 17, if, through
or as a result of any merger, consolidation, sale of all or substantially all of
the assets of the Company, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split or other similar transaction,
the outstanding shares of Stock are increased or decreased or are exchanged for
a different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, the Administrator will make an appropriate or proportionate
adjustment in (i) the maximum number of shares reserved for issuance under the
Plan, (ii) the number of Awards that can be granted to any one individual
Participant in any calendar year , (iii) the number and kind of shares or other
securities subject to any then outstanding Awards under the Plan, and (iv) the
price for each share subject to any then outstanding Awards under the Plan,
without changing the aggregate exercise price. The adjustment by the
Administrator shall be final, binding and conclusive. No fractional shares of
Stock shall be issued under the Plan resulting from any such adjustment.

(d) Substitute Awards. The Administrator may grant Awards under the Plan in
substitution for stock and stock based awards held by employees of another
corporation who become employees of the Company or a Subsidiary as the result of
a merger or consolidation of the employing corporation with the Company or a
Subsidiary or the acquisition by the Company or a Subsidiary of property or
stock of the employing corporation. The Administrator may direct that the
substitute Awards be granted with such terms and conditions as the Administrator
considers appropriate in the circumstances.

SECTION 4.

ELIGIBILITY

Those persons eligible to participate in the Plan shall be officers, employees
and Non-employee Directors of the Company, its Parent and any Subsidiaries.
Selection of Participants shall be made from time to time by the Administrator,
in its sole discretion.

 

7



--------------------------------------------------------------------------------

SECTION 5.

CODE SECTION 162(m) LIMITATIONS

(a) Stock Options and SARs. A Participant can receive no more than one million
shares of Stock in the aggregate covered by Stock Options or SARs during any one
calendar year, subject to adjustment under Section 3(c).

(b) Restricted Stock, Restricted Stock Units and Deferred Stock Awards. A
Participant can receive grants covering no more than four hundred thousand
shares of Stock in the aggregate covered by Restricted Stock or Restricted Stock
Units during any one calendar year, subject to adjustment under Section 3(c).

(c) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock or Restricted Stock Units as “performance-based
compensation” under Section 162(m) of the Code, the Administrator, in its
discretion, may set restrictions based upon the achievement of Performance
Goals. The Performance Goals shall be set by the Administrator on or before the
latest date permissible to enable the Restricted Stock or Restricted Stock Units
to qualify as “performance-based compensation” under Section 162(m) of the Code.
In granting Restricted Stock or Restricted Stock Units which are intended to
qualify under Section 162(m) of the Code, the Administrator shall follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

(d) Changes in Capitalization. The numerical limitations in Sections 5(a) and
(b) shall be adjusted proportionately in connection with any change in the
Company’s capitalization as described in Section 3(c).

SECTION 6.

STOCK OPTIONS

Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve. Stock Options granted under the
Plan may be either Incentive Stock Options or Non-Qualified Stock Options.
Incentive Stock Options may be granted only to employees of the Company, its
Parent or any Subsidiary. To the extent that any Option does not qualify as an
Incentive Stock Option, it shall be a Non-Qualified Stock Option.

(a) Stock Option Grants. The Administrator, in its discretion, may grant Stock
Options to eligible officers and key employees of the Company, its Parent or any
Subsidiary. Stock Options granted pursuant to this Section 6(a) shall be subject
to the following terms and conditions and each Stock Option Award Agreement
shall contain such additional terms and conditions, consistent with the terms of
the Plan, as the Administrator deems desirable.

(i) Exercise Price. The exercise price per share shall be determined by the
Administrator at the time of grant, but it shall not be less than 100% of the
Fair Market Value on the date of grant. If an employee owns or is deemed to own
(by reason of the attribution rules of Section 424(d) of the Code) more than 10%
of the combined voting power of all classes of stock of

 

8



--------------------------------------------------------------------------------

the Company or any parent or subsidiary corporation and an Incentive Stock
Option is granted to such employee, the option price of such Incentive Stock
Option shall be not less than 110% of the Fair Market Value on the grant date.

(ii) Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten (10) years
after the date the option is granted. If an employee owns or is deemed to own
more than 10% of the combined voting power of all classes of stock of the
Company or any Parent or Subsidiary and an Incentive Stock Option is granted to
such employee, the term of such option shall be no more than five (5) years from
the date of grant.

(iii) Exercisability; Rights of a Shareholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator; provided, however, that all Stock Options must
be exercised within ten (10) years of the date they become exercisable or they
shall automatically expire. The Administrator may, at any time, accelerate the
exercisability of all or any portion of any Stock Option. An optionee shall have
the rights of a shareholder only as to shares acquired upon the exercise of a
Stock Option and not as to unexercised Stock Options.

(iv) Method of Exercise. Stock Options may be exercised in whole or in part, by
giving written or electronic notice of exercise to the Company, specifying the
number of shares to be purchased. To the extent permitted by Applicable Law,
payment of the purchase price may be made by one or more of the following
methods to the extent provided in the Award Agreement:

(A) In cash, by certified or bank check or other instrument acceptable to the
Administrator;

(B) In the form of shares of Stock that are not then subject to restrictions
under any Company plan and that have been beneficially owned by the optionee for
at least six months, if permitted by the Administrator in its discretion. Such
surrendered shares shall be valued at Fair Market Value on the exercise date;

(C) By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
purchase price; provided that the payment method described in this
Section 6(a)(iv)(C) shall not be available to an optionee who is subject to the
reporting and other provisions of Section 16 of the Exchange Act unless the
optionee and the broker comply with such procedures and enter into such
agreements as the Administrator shall prescribe as a condition of such payment
procedure; or

(D) By a net exercise procedure.

The actual or constructive delivery of certificates (as described in
Section 18(b)) representing the shares of Stock to be purchased pursuant to the
exercise of a Stock Option will be contingent upon receipt from the optionee (or
a purchaser acting in his or her stead in accordance with the

 

9



--------------------------------------------------------------------------------

provisions of the Stock Option) by the Company of the full purchase price for
such shares and fulfilling any other requirements contained in the Stock Option
or Applicable Laws.

(b) Annual Limit on Incentive Stock Options. To the extent that the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year in excess
of $100,000, it shall constitute a Non-Qualified Stock Option.

(c) Termination. Except as may otherwise be provided by the Administrator either
in the Award Agreement or, subject to Section 15 below, in writing after the
Award Agreement is issued, an optionee’s rights in all Stock Options shall
automatically terminate ninety (90) days following optionee’s termination of
employment (or cessation of business relationship) with the Company and its
Subsidiaries for any reason. Notwithstanding the foregoing, if an optionee
ceases to be employed by the Company and the Company’s Subsidiaries by reason of
his or her death, or if the employee dies within the thirty (30) day period
after the employee ceases to be employed by the Company and the Company’s
Subsidiaries, any Stock Options of such optionee may be exercised, to the extent
of the number of shares with respect to which he or she could have exercised it
on the date of his or her death, by his or her estate, personal representative
or beneficiary who has acquired the Stock Options by will or by the laws of
descent and distribution, at any time prior to the earlier of the specified
expiration date of the Options or one hundred eighty (180) days from the date of
such optionee’s death. Additionally, if an optionee ceases to be employed by the
Company and the Company’s Subsidiaries by reason of his or her Disability, he or
she shall have the right to exercise any Stock Options held by the optionee on
the date of termination of employment, to the extent of the number of shares
with respect to which he or she could have exercised it on that date, at any
time prior to the earlier of the specified expiration date of the Stock Options
or one hundred eighty (180) days from the date of the termination of the
optionee’s employment.

(d) Notice to Company of Disqualifying Disposition. Each employee who receives
an Incentive Stock Option must agree to notify the Company in writing
immediately after the employee makes a Disqualifying Disposition of any Stock
acquired pursuant to the exercise of an Incentive Stock Option. A “Disqualifying
Disposition” is any disposition (including any sale) of such Stock before the
later of:

(i) two years after the date the employee was granted the Incentive Stock
Option, or

(ii) one year after the date the employee acquired Stock by exercising the
Incentive Stock Option.

If the employee has died before such stock is sold, these holding period
requirements do not apply and no Disqualifying Disposition can occur thereafter.

 

10



--------------------------------------------------------------------------------

SECTION 7.

STOCK APPRECIATION RIGHTS

Any Stock Appreciation Right granted under the Plan shall be in such form as the
Administrator may from time to time approve.

(a) Stock Appreciation Right Awards. The Administrator, in its discretion, may
award Stock Appreciation Rights to eligible officers and key employees of the
Company, its Parent or any Subsidiary. Stock Appreciation Rights awarded
pursuant to this Section 7(a) shall be subject to the following terms and
conditions and each Stock Appreciation Right Award Agreement shall be subject
such additional terms and conditions, consistent with the terms of the Plan, as
the Administrator deems desirable.

(i) Exercise Price. The exercise price per share shall be determined by the
Administrator at the time of grant, but it shall not be less than 100% of the
Fair Market Value on the date of grant.

(ii) SAR Term. The term of each Stock Appreciation Right shall be fixed by the
Administrator, but no Stock Appreciation Right shall be exercisable more than
ten (10) years after the date of grant.

(iii) Exercisability; Rights of a Shareholder. Stock Appreciation Rights shall
become exercisable at such time or times, whether or not in installments, as
shall be determined by the Administrator in an Award Agreement; provided,
however, that all Stock Appreciation Rights must be exercised within ten
(10) years of the date they become exercisable or they shall automatically
expire. The Administrator may, at any time, accelerate the exercisability of all
or any portion of any Stock Appreciation Right. An optionee shall have the
rights of a shareholder only as to shares acquired upon the exercise of a Stock
Appreciation Right and not as to unexercised Stock Appreciation Rights.

(iv) Method of Exercise. Stock Appreciation Rights may be exercised in whole or
in part, by giving written or electronic notice of exercise to the Company,
specifying the number of shares to be purchased. Upon exercise of an SAR, a
Participant shall be entitled to receive payment from the Company solely in
shares of Stock equal in value to an amount determined by multiplying the
difference between the Fair Market Value of a share of Stock on the date of
exercise over the exercise price times the number of shares of Stock with
respect to which the SAR is exercised, rounded down to the nearest whole share.

The actual or constructive delivery of certificates (as described in
Section 18(b)) representing the shares of Stock to be delivered pursuant to the
exercise of a Stock Appreciation Right will be contingent upon fulfilling any
requirements contained in the Stock Appreciation Right Award or Applicable Laws.

(b) Termination. Except as may otherwise be provided by the Administrator either
in the Award Agreement or, subject to Section 15 below, in writing after the
Award Agreement is issued, a Participant’s rights in all Stock Appreciation
Rights shall automatically terminate ninety (90) days

 

11



--------------------------------------------------------------------------------

following his or her termination of employment (or cessation of business
relationship) with the Company and its Subsidiaries for any reason.
Notwithstanding the foregoing, if a Participant ceases to be employed by the
Company and the Company’s Subsidiaries by reason of his or her death, or if the
employee dies within the thirty (30) day period after the employee ceases to be
employed by the Company and the Company’s Subsidiaries, any Stock Appreciation
Rights of such Participant may be exercised, to the extent of the number of
shares with respect to which he or she could have exercised it on the date of
his or her death, by his or her estate, personal representative or beneficiary
who has acquired the Stock Appreciation Rights by will or by the laws of descent
and distribution, at any time prior to the earlier of the specified expiration
date of the SARs or one hundred eighty (180) days from the date of such
Participant’s death. Additionally, if a Participant ceases to be employed by the
Company and the Company’s Subsidiaries by reason of his or her Disability, he or
she shall have the right to exercise any Stock Appreciation Rights held on the
date of termination of employment, to the extent of the number of shares with
respect to which he or she could have exercised it on that date, at any time
prior to the earlier of the specified expiration date of the Stock Appreciation
Rights or one hundred eighty (180) days from the date of the termination of
employment.

SECTION 8.

RESTRICTED STOCK AWARDS

(a) Nature of Restricted Stock Awards. A Restricted Stock Award is an Award
entitling the recipient to acquire shares of Stock subject to such restrictions
and conditions as the Administrator may determine at the time of grant
(“Restricted Stock”). A Restricted Stock Award can be made without any required
payment, upon payment of par value or upon any other such payment, all as
determined by the Administrator in its discretion and in compliance with
Applicable Law. Conditions may be based on continuing employment (or service as
a Non-employee Director) and/or achievement of pre-established performance goals
and objectives. The terms and conditions of each such Award Agreement shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and Participants.

(b) Rights as a Shareholder. Upon execution of the Restricted Stock Award
Agreement and paying any applicable purchase price, a Participant shall have the
rights of a shareholder with respect to the voting of the Restricted Stock,
subject to such terms and conditions as may be contained in the Restricted Stock
Award Agreement. Unless the Administrator shall otherwise determine,
certificates (as described in Section 18(b)) evidencing the Restricted Stock
shall remain in the possession of the Company until such Restricted Stock is
vested as provided in Section 8(d) below, and the Participant may be required,
as a condition of the grant, to deliver to the Company a stock power endorsed in
blank.

(c) Restrictions. Except as may otherwise be provided by the Administrator
either in the Award Agreement or, subject to Section 15 below, in writing after
the Award Agreement is issued, if a Participant’s employment (or service as a
Non-employee Director) with the Company and its Subsidiaries terminates for any
reason, the Company shall have the right to repurchase Restricted Stock that has
not vested at the time of termination at its original purchase price (which may
be zero), from the Participant or the Participant’s legal representative.

 

12



--------------------------------------------------------------------------------

(d) Vesting of Restricted Stock. The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the Company’s right of
repurchase or forfeiture shall lapse, provided, however, that any Awards of
Restricted Stock that vest solely on the basis of continuing employment (or
service as a Non-employee Director) shall be subject to a period of vesting
determined by the Administrator.

Notwithstanding the foregoing:

(i) With respect to Restricted Stock vesting solely based on continuing as an
employee or Non-employee Director, the shares of Stock subject to such Award
will vest in full no earlier (except if accelerated pursuant to Section 17
hereof) than the three (3) year anniversary of the grant date;

(ii) If vesting of a Restricted Stock Award granted to an employee is not based
solely on continuing as an employee or a Non-employee Director, the shares of
Stock subject to such Award will vest in full no earlier (except if accelerated
pursuant to Section 17 hereof) than the one (1) year anniversary of the grant
date; and

(iii) If vesting of a Restricted Stock Award granted to a Non-employee Director
is not based solely on continuing as a Non-employee Director or employee, the
shares of Stock subject to such Award will vest in full no earlier (except if
accelerated pursuant to Section 17 hereof) than the earlier of: (A) the date
that is one (1) day prior to the date of the annual meeting of the Company’s
shareholders next following the grant date (approximately one (1) year from the
grant date), or (B) the one (1) year anniversary of the grant date.

(e) Waiver, Deferral and Reinvestment of Dividends. The Restricted Stock Award
Agreement may require or permit the immediate payment, waiver, deferral or
reinvestment (in the form of additional Restricted Stock) of dividends paid on
the Restricted Stock.

SECTION 9.

RESTRICTED STOCK UNIT AWARDS

(a) Nature of Restricted Stock Unit Awards. A Restricted Stock Unit Award
entitles the Participant to acquire shares of Stock subject to such restrictions
and conditions as the Administrator may determine at the time of grant (a
“Restricted Stock Unit”). A Restricted Stock Unit Award can be made without any
required payment, upon payment of par value or upon any other such payment, all
as determined by the Administrator in its discretion and in compliance with
Applicable Law. Conditions may be based on continuing employment (or service as
a Non-employee Director) and/or achievement of pre-established performance goals
and objectives. The terms and conditions of each such Award Agreement shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and Participants.

(b) Rights as a Shareholder. A Participant shall have the rights of a
shareholder only as to shares acquired upon the delivery of shares of Stock
pursuant to a Restricted Stock Unit Award and not as to any unvested or
undelivered shares of Stock.

 

13



--------------------------------------------------------------------------------

(c) Restrictions. Except as may otherwise be provided by the Administrator
either in the Award Agreement or, subject to Section 15 below, in writing after
the Award Agreement is issued, if a Participant’s employment (or service as a
Non-employee Director) with the Company and its Subsidiaries terminates for any
reason, the Restricted Stock Unit, to the extent not then vested, shall be
forfeited.

(d) Vesting of Restricted Stock Unit. The Administrator at the time of grant
shall specify the date or dates and/or the attainment of pre-established
performance goals, objectives and other conditions on which the Restricted Stock
Unit shall vest, provided, however, that any Awards of Restricted Stock that
vest solely on the basis of continuing employment (or service as a Non-employee
Director) shall be subject to a period of vesting determined by the
Administrator.

Notwithstanding the foregoing:

(i) With respect to Restricted Stock Units vesting solely based on continuing as
an employee or Non-employee Director, the Restricted Stock Units subject to such
Award will vest in full no earlier (except if accelerated pursuant to Section 17
hereof) than the three (3) year anniversary of the grant date;

(ii) If vesting of a Restricted Stock Unit Award granted to an employee is not
based solely on continuing as an employee or Non-employee Director, the
Restricted Stock Units subject to such Award will vest in full no earlier
(except if accelerated pursuant to Section 17 hereof) than the one (1) year
anniversary of the grant date;

(iii) If vesting of a Restricted Stock Unit Award granted to a Non-employee
Director is not based solely on continuing as a Non-employee Director or
Employee, the Restricted Stock Units subject to such Award will vest in full no
earlier (except if accelerated pursuant to Section 17 hereof) than the earlier
of: (A) the date that is one (1) day prior to the date of the annual meeting of
the Company’s shareholders next following the grant date (approximately one
(1) year from the grant date), or (B) the one (1) year anniversary of the grant
date.

SECTION 10.

DEFERRED STOCK AWARDS

(a) Nature of Deferred Stock Awards. A Deferred Stock Award is an Award of a
right to receive shares of Stock at the end of a specified deferral period. The
Administrator in its sole discretion shall determine the persons to whom and the
time or times at which Deferred Stock Awards will be made, the number of shares
of Stock covered by any Deferred Stock Award, the duration of the period (the
“Deferral Period”) prior to which the Stock will be delivered, and the
restrictions and other conditions under which receipt of the Stock will be
deferred and any other terms and conditions of the Deferred Stock Awards. The
Administrator may condition a Deferred Stock Award upon the attainment of
specified performance goals by the Participant or by the Company or a
Subsidiary, including a division or department of the Company or a Subsidiary
for or within which the Participant is primarily employed, or upon such other
factors or criteria as the Administrator shall determine.

 

14



--------------------------------------------------------------------------------

Notwithstanding the foregoing:

(i) With respect to Deferred Stock Awards vesting solely based on continuing as
an employee or Non-employee Director, the shares of Stock subject to such Award
will vest in full no earlier (except if accelerated pursuant to Section 17
hereof) than the three (3) year anniversary of the grant date;

(ii) If vesting of a Deferred Stock Award granted to an employee is not based
solely on continuing as an employee or Non-employee Director, the shares of
Stock subject to such Award will vest in full no earlier (except if accelerated
pursuant to Section 17 hereof) than the one (1) year anniversary of the grant
date; and

(iii) If vesting of a Deferred Stock Award granted to a Non-employee Director is
not based solely on continuing as a Non-employee Director or employee, the
shares of Stock subject to such Award will vest in full no earlier (except if
accelerated pursuant to Section 17 hereof) than the earlier of: (A) the date
that is one (1) day prior to the date of the annual meeting of the Company’s
shareholders next following the grant date (approximately one (1) year from the
grant date), or (B) the one (1) year anniversary of the grant date.

The provisions of Deferred Stock Awards need not be the same with respect to any
Participant. The Administrator may make Deferred Stock Awards independent of or
in connection with the granting of any other Award under the Plan.

(b) Terms and Conditions. Deferred Stock Awards shall be subject to the
following terms and conditions:

(i) Expiration of Deferral Period. At the expiration of the Deferral Period (or
Elective Deferral Period as defined in Section 10(b)(iv), where applicable), the
Administrator shall deliver Stock to the Participant for the shares of Stock
covered by the Deferred Stock Award.

(ii) Rights. Cash dividends with respect to Restricted Stock Deferred Stock
Award or Dividend Equivalent Rights with respect to a Restricted Stock Unit
Deferred Stock Award shall be subject to such vesting and payment terms as are
determined by the Administrator.

(iii) Acceleration and Waiver. Based on such factors or criteria as the
Administrator may determine, and subject to the minimum vesting requirements of
Section 10(a), the Administrator may provide in the Award Agreement for the
lapse of restrictions, conditions or deferral limitations in installments and
may accelerate the vesting of all or any part of any Deferred Stock Award and
waive such remaining restrictions, conditions or deferral limitations for all or
any part of such Deferred Stock Award, subject to the requirements of Code
Section 409A.

(iv) Election. A Participant may elect further to defer receipt of the shares of
Stock payable under a Deferred Stock Award (or an installment thereof) for a
specified period or until a specified event (an “Elective Deferral Period”),
subject in each case to the Administrator’s approval, to such terms as are
determined by the Administrator and to the requirements of Code Section 409A.

 

15



--------------------------------------------------------------------------------

(c) Rights as a Shareholder. A Participant receiving a Deferred Stock Award
shall have the rights of a shareholder only as to shares actually received by
the Participant under the Plan and not with respect to shares subject to the
Award but not actually received by the Participant. A Participant shall be
entitled to receive a stock certificate (as described in Section 18(b))
evidencing the acquisition of shares of Stock under a Deferred Stock Award only
upon satisfaction of all conditions specified in the Deferred Stock Award
Agreement.

(d) Termination. Except as may otherwise be provided by the Administrator either
in the Deferred Stock Award Agreement or, subject to Section 15 below, in
writing after the Deferred Stock Award Agreement is issued, a Participant’s
rights in all Deferred Stock Awards shall automatically terminate upon the
Participant’s termination of employment (or service as a Non-employee Director)
with the Company and its Subsidiaries for any reason.

SECTION 11.

NON-EMPLOYEE DIRECTOR STOCK PROGRAM

Each person who is elected as a Non-employee Director shall be granted, on the
date of his or her initial election and annually thereafter on the date of the
annual shareholders meeting (so long as the Non-Employee Director has then been
serving as such for at least three months), either (i) a Non-Qualified Stock
Option to acquire such number of shares of Stock as may be determined by the
Administrator with an exercise price per share for the Stock covered by such
Stock Option at least equal to the Fair Market Value on the date as of which the
Stock Option is granted, or (ii) another Plan Award, as determined by the
Administrator in its sole discretion. Such Awards shall vest and be payable and
shall be subject to such other terms and conditions as may be determined by the
Administrator. Stock Options and Stock Appreciation Rights granted under this
Section 11 may be exercised only by written notice to the Company specifying the
number of shares to be purchased. For Stock Options, payment of the full
purchase price of the shares to be purchased may be made by one or more of the
methods specified in Section 6(a)(iv). A Participant shall have the rights of a
shareholder only as to shares acquired upon the exercise of a Stock Option or
Stock Appreciation Right and not as to unexercised Stock Options or Stock
Appreciation Rights or to shares of Stock subject to other Awards that have not
been delivered to the Participant.

SECTION 12.

TRANSFERABILITY; NO REPRICING

(a) Incentive Stock Options. Incentive Stock Options shall not be transferable
by the optionee other than by will or by the laws of descent and distribution
and all Incentive Stock Options shall be exercisable, during the optionee’s
lifetime, only by the optionee.

(b) Other Awards. Subject to the approval of the Administrator, in its sole
discretion, a Participant may transfer his or her vested Awards (other than
Incentive Stock Options), but only without receiving any consideration for the
transfer, to members of his or her family or to trusts for the benefit of such
family members or to such other transferees as are permitted under a U.S.
Securities & Exchange Commission Form S-8 registration statement, provided that
the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Award Agreement.

 

16



--------------------------------------------------------------------------------

(c) No Repricing. The exercise price for the Stock to be issued pursuant to an
already granted Award may not be lowered without the prior consent of the
Company’s shareholders. This shall include, without limitation, a repricing of
the Award as well as an exchange program whereby the Participant agrees to
cancel an existing Award in exchange for another Award.

SECTION 13.

TAX WITHHOLDING

(a) Payment by Participant. Each Participant shall, no later than the date as of
which the value of an Award or of any Stock or other amounts received thereunder
first becomes includable in the gross income of the Participant for Federal
income tax purposes, pay to the Company, or make arrangements satisfactory to
the Administrator regarding payment of, any Federal, state, or local taxes of
any kind required by law to be withheld with respect to such income. The Company
and its Subsidiaries shall, to the extent permitted by Applicable Law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant. The Company’s obligation to deliver stock certificates to any
Participant is subject to and conditioned on tax obligations being satisfied by
the Participant.

(b) Payment in Stock. Subject to approval by the Administrator, a Participant
may elect to have such tax withholding obligation satisfied, in whole or in
part, by (i) authorizing the Company to withhold from shares of Stock to be
issued pursuant to any Award a number of shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
required statutory minimum (but no more than such required minimum) with respect
to the Company’s withholding obligation, or (ii) transferring to the Company
shares of Stock owned by the Participant with an aggregate Fair Market Value (as
of the date the withholding is effected) that would satisfy the required
statutory minimum (but no more than such required minimum) with respect to the
Company’s withholding obligation.

SECTION 14.

TRANSFER, LEAVE OF ABSENCE, ETC.

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

(a) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or

(b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the written policy
pursuant to which the leave of absence was granted or if the Administrator
otherwise so provides in writing.

SECTION 15.

AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the Plan, and the Administrator
may, at any time, subject to the terms of the Plan, amend or cancel any
outstanding Award for the purpose of

 

17



--------------------------------------------------------------------------------

satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
written consent. If and to the extent determined by the Administrator to be
required by (a) the Code to ensure that Incentive Stock Options granted under
the Plan are qualified under Section 422 of the Code or ensure that compensation
earned under Awards granted under the Plan qualify as performance-based
compensation under Section 162(m) of the Code, if and to the extent intended to
so qualify, or (b) the rules of the New York Stock Exchange, Plan amendments
shall be subject to approval by the Company’s shareholders entitled to vote at a
meeting of shareholders. Nothing in this Section 15 shall limit the Board’s
authority to take any action permitted pursuant to Section 3(c) or 3(d).

SECTION 16.

STATUS OF PLAN

Unless the Administrator shall otherwise expressly determine in writing, with
respect to the portion of any Award which has not been exercised and any
payments in Stock not received by a Participant, a Participant shall have no
rights greater than those of a general creditor of the Company. In its sole
discretion, the Administrator may authorize the creation of trusts or other
arrangements to meet the Company’s obligations to deliver Stock or make payments
with respect to Awards hereunder, provided that the existence of such trusts or
other arrangements is consistent with the foregoing sentence.

SECTION 17.

MERGER & SIMILAR TRANSACTION PROVISIONS

In contemplation of and subject to the consummation of a consolidation or merger
or sale of all or substantially all of the assets of the Company in which
outstanding shares of Stock are exchanged for securities, cash or other property
of an unrelated corporation or business entity or in the event of a liquidation
or dissolution of the Company or in the case of a corporate reorganization of
the Company (in each case, a “Transaction”), the Board, or the board of
directors of any corporation or other entity assuming the obligations of the
Company, may, in its discretion, take any one or more of the following actions,
as to outstanding Awards: (i) provide that such Awards shall be assumed or
equivalent awards shall be substituted, by the acquiring or succeeding
corporation or other entity (or an affiliate thereof), and/or (ii) upon written
notice to the Participants, provide that all Awards will terminate immediately
prior to the consummation of the Transaction. In the event that, pursuant to
clause (ii) above, Awards will terminate immediately prior to the consummation
of the Transaction, all outstanding Awards shall vest 100% immediately prior to
their termination. Moreover, in such event, all Awards, other than Options and
SARs, shall be fully settled in kind, at such appropriate consideration as
determined by the Administrator in its sole discretion after taking into account
any and all consideration payable per share of Stock pursuant to the Transaction
(the “Transaction Price”) and all Stock Options and SARs shall be fully settled
in kind in an amount equal to the difference between (A) the Transaction Price
times the number of shares of Stock subject to such outstanding Stock Options or
SARs (to the extent then exercisable at prices not in excess of the Transaction
Price) and (B) the aggregate exercise price of all such outstanding Stock
Options and SARs. In the event of a Transaction that qualifies as a change in
the ownership or effective control of the Company under Code Section 409A or the
proposed or final Treasury

 

18



--------------------------------------------------------------------------------

Regulations thereunder, as applicable, any outstanding Deferred Stock Awards
shall be paid out to the Participant, to the extent then vested, upon the date
of such Transaction.

SECTION 18.

GENERAL PROVISIONS

(a) No Distribution; Compliance with Legal Requirements. The Administrator may
require each person acquiring Stock pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof. No shares of Stock shall be issued
pursuant to an Award until all Applicable Laws have been satisfied. The
Administrator may require the placing of such stop-orders and restrictive
legends on certificates for Stock (as described in Section 18(b) below) as it
deems appropriate.

(b) Stock Certificates. To the extent the Company uses certificates to represent
shares of Stock, certificates to be delivered to Participants under this Plan
shall be deemed delivered for all purposes when the Company or a stock transfer
agent of the Company shall have mailed such certificates in the United States
mail, addressed to the Participant, at the Participant’s last known address on
file with the Company. Any reference in this Section 18(b) or elsewhere in the
Plan to actual stock certificates and/or the delivery of actual stock
certificates shall be deemed satisfied by the electronic record-keeping and
electronic delivery of shares of Stock or other mechanism then utilized by the
Company and its agents for reflecting ownership of such shares.

(c) Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of this Plan and
the grant of Awards shall not confer upon any individual any right to continued
employment or service as a director with the Company or any Subsidiary and shall
not interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of any of its employees at any time, with or without
cause or notice.

(d) Trading Policy Restrictions. Awards and related transactions under the Plan
shall be subject to such Company insider-trading-policy-related restrictions,
terms and conditions as may be established by the Administrator, or in
accordance with policies set by the Administrator, from time to time.

SECTION 19.

GOVERNING LAW

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of California, applied
without regard to conflict of law principles.

 

19